Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention encompasses a system and method for determining a turn event based on a patient’s orientation history to reduce the risk of pressure ulcer development including data processing steps of segmenting the orientation data and comparing (via a determination of a difference) the segment values to determine whether a turn event has occurred where the segment value includes a median of the plurality of orientation values in each segment. The prior art of record (including Klap) does not anticipate nor make reasonably obvious (absent improper hindsight) the particularly claimed system and method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791